ORDER

PER CURIAM.
Appellant, Michael Peery, appeals from a jury trial conviction of burglary in the first degree, RSMo § 569.160 (1986), entered by the Circuit Court of Shelby County and for which appellant was sentenced as a prior and persistent offender, RSMo §§ 558.016 and 557.036.4 (Cum.Supp.1992), to fifteen years’ imprisonment.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is not clearly erroneous. As *401we further find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rules 30.25(b) and 84.16(b).

. Although this is a consolidated appeal, appellant has failed to brief any points relating to denial of his Rule 29.15 motion without an evi-dentiary hearing. Points not briefed on appeal are deemed abandoned. State v. Simmons, 861 S.W.2d 128, 130 (Mo.App.E.D.1993).